Per Curiam.
The plaintiff’s attorney had authority to do all acts incidental to the prosecution and management of the action, and this included the right to move for a verdict by direction of the court in favor of the attorney’s client, and it being within the sphere of his general authority to so move as incident to the manner of procedure, his client, the plaintiff, was bound by his attorney’s action. Moreover such motion having been made in open court in the presence and hearing of the plaintiff, and the plaintiff having expressed no dissent from what was done, or disapproval, will be presumed to have consented thereto and to have authorized in fact what his attorney did. He cannot be now heard to disaffirm it.
Order reversed, with ten dollars costs, motion denied, and verdict reinstated.
All concur; present, Lydon, Levy and Crain, JJ.